EXHIBIT 10.3




 

 [cedarrapidbank.jpg]    

 
 
NOTICE OF FINAL AGREEMENT
 
Principal
$3,373,343.69
Loan Date
08-16 -2010
Maturity
01-10-2011
Loan No
1089922418
Call / Coll
410 / 4
Account
MACC  PE00
Officer
755
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
 

Borrower:
MACC PRIVATE EQUITIES INC.
Lender:
CEDAR RAPIDS BANK AND TRUST COMPANY

 
101 2ND ST SE SUITE 800
500 1ST AVENUE NE STE 100

 
CEDAR RAPIDS, IA 52401-1219
CEDAR RAPIDS, IA 52401

 
 

 
 

 

 
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THE LOAN AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THE WRITTEN LOAN AGREEMENT MAY BE LEGALLY
ENFORCED. BORROWER MAY CHANGE THE TERMS OF THE LOAN AGREEMENT ONLY BY ANOTHER
WRITTEN AGREEMENT.
 
 
As used in this Notice, the following terms have the following meanings:
 
Loan. The term “Loan” means the following described loan: a Variable Rate
Nondisclosable Loan to a Corporation for $3,373,343.69 due on January 10, 2011.
Loan Agreement. The term “Loan Agreement” means one or more promises, promissory
notes, agreements, undertakings, security agreements, deeds of trust or other
documents, or commitments, or any combination of those actions or documents,
relating to the Loan, including without limitation the following:
 
LOAN DOCUMENTS
Change In Terms
Agreement                                               Disbursement Request and
Authorization
Notice of Final
Agreement                                                    Fourth Amendment to
Business Loan Agreement
 
Parties. The term “Parties” means CEDAR RAPIDS BANK AND TRUST COMPANY and any
and all entities or individuals who are obligated to repay the loan or have
pledged property as security for the Loan, including without limitation the
following:
Borrower:                     MACC PRIVATE EQUITIES INC.
 
 

 
Each Party who signs below, other than CEDAR RAPIDS BANK AND TRUST COMPANY,
acknowledges, represents, and warrants to CEDAR RAPIDS BANK AND TRUST COMPANY
that it has received, read and understood this Notice of Final Agreement. This
Notice is dated August 16, 2010.
 
BORROWER:
 
 

MACC PRIVATE EQUITIES INC. Company Name           By:   /s/ Michael W. Dunn
 
By:
/s/Derek J. Gaertner        Michael W. Dunn, Chairman of the Board of
MACC PRIVATE EQUITIES INC.     Derek J. Gaertner, CFO & CCO of MACC PRIVATE
EQUITIES INC.                    

 
LENDER:
 

CEDAR RAPIDS BANK AND TRUST COMPANY        
By:
/s/ John Hall     John Hall, Asst. Vice President              



 

 

LASER PRO Lending, Ver. 5.52.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2010. All Rights Reserved. - IA W:\CRBT\CFI\LPL\D20C.FC   TR-5224 PR-9

